     Case 3:19-cv-02122-MMA-WVG Document 53 Filed 07/20/21 PageID.298 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    WILLIAM DAWES,                                      Case No. 19cv2122-MMA-WVG
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S
13                         vs.                            MOTION TO APPEAL STAY
                                                          ORDER
14
15    THE PEOPLE OF THE STATE OF
      CALIFORNIA, et al.,                                 [Doc. No. 52]
16
                                      Defendants.
17
18
19          Plaintiff William Dawes, a California inmate proceeding pro se, brings this civil
20    rights action pursuant to 42 U.S.C. § 1983 against Defendants Bravo, Gene, Ugalde,
21    Ausbury, Silva, Shellano, Ayala, Solis, and Zuniga. See Doc. No. 13. The parties
22    previously moved to stay these proceedings for a period of four months pending the
23    outcome of related criminal proceedings in state court. See Doc. No. 44; see also S.D.
24    Sup. Ct. No. SCS287189. The Court granted the motion. See Doc. No. 46. Thereafter,
25    Defendants filed a Status Report advising the Court that due to developments in
26    Plaintiff’s pending criminal proceedings, including issues regarding Plaintiff’s
27    competency, a further stay was warranted. See Doc. No. 49. The Court agreed and
28    ordered this action stayed through February 18, 2022. See Doc. No. 50 (“Order”).
                                                      1
                                                                                19cv2122-MMA-WVG
     Case 3:19-cv-02122-MMA-WVG Document 53 Filed 07/20/21 PageID.299 Page 2 of 2



 1           Plaintiff now moves “to appeal the stay order.”1 See Doc. No. 52. However, “the
 2    usual rule [is] that a stay is not ordinarily a final [appealable] decision for purposes of [28
 3    U.S.C.] § 1291, since most stays do not put the plaintiff effectively out of court.” Moses
 4    H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 10 n.11 (1983) (internal
 5    quotation marks omitted). Such is the case here as proceedings will resume after the
 6    temporary stay has expired. As such, Plaintiff has not been put “out of court.” The Order
 7    is also not appealable under the collateral-order exception to section 1291’s finality
 8    requirement. “To come within the ‘small class’ of decisions excepted from the final-
 9    judgment rule. . ., the order must conclusively determine the disputed question, resolve an
10    important issue completely separate from the merits of the action, and be effectively
11    unreviewable on appeal from a final judgment.” Coopers & Lybrand v. Livesay, 437
12    U.S. 463, 468 (1978) (quoting Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541,
13    546 (1949)). The Order does not satisfy these criteria.
14           Nor is the Order appealable pursuant to 28 U.S.C. § 1292. Even if the Court
15    liberally construes Plaintiff’s submission as requesting certification of the Order for
16    interlocutory appeal, the Court may do so only if: (1) a “controlling question of law” is
17    involved; (2) “substantial ground for difference of opinion” on the issue exists; and (3) an
18    interlocutory appeal will “materially advance the ultimate termination of the litigation.”
19    28 U.S.C. § 1292(b). These requirements are jurisdictional and none of them have been
20    met here. Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2009).
21           Accordingly, the Court DENIES Plaintiff’s motion to appeal the stay order
22    previously issued in this case. This action remains stayed through February 18, 2022.
23           IT IS SO ORDERED.
24    DATE: July 20, 2021                          _____________________________________
                                                   HON. MICHAEL M. ANELLO
25
                                                   United States District Judge
26
27
      1
       Although Plaintiff’s submission is barely legible, the Court has endeavored to construe it liberally
28    considering Plaintiff’s pro se status.
                                                          2
                                                                                            19cv2122-MMA-WVG
